Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 11207039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims are largely analogues of each other, and where variations exist all are readily apparent obvious variations. 
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17525011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims are largely analogues of each other, and where variations exist all are readily apparent obvious variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner has forgone item to item matching between the claims in these two nonstatutory double patenting rejections as the overlap is readily apparent. However should the applicant wish further clarification or other assistance the examiner is available for interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6,21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9,11,22-30 include the term ‘about’ which in this situation is indefinite since it lacks adequate support for an objective or art recognized definition of what degree of variation the term encompasses.
Claim 1 and its dependents includes further indefinite language with regard to the limitation, “and wherein at least one shield structure has a height of at least about the distance from an upper surface of the table to about 175 cm.” It is not clear what the applicant means by a height measured from about an upper surface of the table to about 175 cm. This appears to mix a dimension and position of the shield in an unclear fashion.
The applicant’s use of ‘shield structure(s)’, ‘vertical shield(s)’, and ‘shield assembly’ generates conflicts in the claims and thus indefiniteness. Particularly because the shield structures include a support member that appears to be the same member between the two assemblies but could be reasonably understood as distinct between the two. Further there are claims features that state the support member supports the shield assembly, for which the support member is a part of. In the examiner’s estimation the term ‘shield structure’ appears to be superfluous and its elimination would be clarifying. The applicant could then simply claim a support member and two shields attached to the support member.
Other claims (3,7,12,16-17,24,28-29) make reference to ceilings, booms, and masts that support the assembly, but leave it unclear as to whether the assembly is meant to include these elements or is meant to be configured to be attachable to these elements. 
Claims 5,14,15,26,27 are directed to openings in a shield phrased in a generally confusing manner. The examiner suggests the applicant amend these claims so that it describes a shield comprising a hole/cutout/opening configured for allowing the passage of a human appendage. An example, “wherein the first generally vertical shield comprises a hole configured to allow the passage of a human appendage therethrough.”
Claims 8,19 lack proper antecedent basis for ‘the ceiling’.
The examiner elected to address the language issues of the claims under 112 indefiniteness because the combined body of the issues generally makes the claims unclear and indefinite. However, the applicant need not address each particular issue item by item as the correction of some of the claim language may be sufficient to mitigate the claims definite as a whole. The examiner recommends the applicant consider what they truly intend to convey and make general clarifying amendments to the claims. Should the applicant wish further clarification or assistance the examiner is available for interview.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6,10-15,21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuley US 5981964 A.


Regarding Claim(s) 1, McAuley teaches: A radiation shield assembly, configured to block radiation emanating from a radiation source below a table for supporting a patient, the shield assembly comprising: (McAuley - General disclosure is directed towards these features.)
(a) a first shield structure supported by a support member and comprising a first generally vertical shield; and (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
(b) a second shield structure supported by the support member and comprising a second generally vertical shield; (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
wherein the two generally vertical shields can be rotated relative to one another about an axis approximately parallel to a longitudinal axis of the support member; (McAuley figs 1-4; elements 1,8,9; disclosed clevis joints allow for this type of motion. Other disclosures in the description reference these portions pivoting.)
and wherein at least one shield structure has a height of at least about the distance from an upper surface of the table to about 175 cm. (McAuley figs 1-4; col. 1 line 65 - col. 2 line 19, col. 6 line 20 – 47, col. 7 line 11 – 15, col. 9 line 15 – 30, col. 5 lines 15-30; The examiner interprets this limitation to mean the shield has a size capable of protecting a human.)

Regarding Claim(s) 10, McAuley teaches: A radiation shield assembly, configured to block radiation emanating from a radiation source below a table for supporting a patient, the shield assembly comprising: (McAuley - General disclosure is directed towards these features.)
(a) a first shield   structure supported by a support member and comprising a first generally vertical shield; and (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
(b) a second shield structure supported by the support member and comprising a second generally vertical shield; (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
wherein the two generally vertical shields can be rotated relative to one another about an axis approximately parallel to a longitudinal axis of the support member; (McAuley figs 1-4; elements 1,8,9; disclosed clevis joints allow for this type of motion. Other disclosures in the description reference these portions pivoting.)
and wherein the assembly is configured to position at least one of the shield structures to protect a user's upper body from radiation emitted from said source. (McAuley figs 1-4; col. 1 line 65 - col. 2 line 19, col. 6 line 20 – 47, col. 7 line 11 – 15, col. 9 line 15 – 30, col. 5 lines 15-30; The shield portion above the table is shown and described as adjustable for the purposes of protecting radiation emanating in regions/directions above the table. It is also described that this prevents enough radiation to eliminate the need for the physician to wear radiation protection.)

Regarding Claim(s) 22, McAuley teaches: A radiation shield assembly, configured to block radiation emanating from a radiation source below a table for supporting a patient, the shield assembly comprising: (McAuley - General disclosure is directed towards these features.)
(a) a first shield structure supported by a support member and comprising a first generally vertical shield; and (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
(b) a second shield structure supported by the support member and comprising a second generally vertical shield; (McAuley figs 1-4; elements 20-23,1,3,4,6,7; col. 6 line 48 - col. 7 line 42)
wherein the two generally vertical shields can be rotated relative to one another about an axis approximately parallel to a longitudinal axis of the support member; (McAuley figs 1-4; elements 1,8,9; disclosed clevis joints allow for this type of motion. Other disclosures in the description reference these portions pivoting.)
and wherein the assembly is configured to position at least one of the shield structures to extend from about a surface of the table to a level effective to prevent direct radiation from said source from reaching a user's head. (McAuley figs 1-4; col. 1 line 65 - col. 2 line 19, col. 6 line 20 – 47, col. 7 line 11 – 15, col. 9 line 15 – 30, col. 5 lines 15-30; The shield portion above the table is shown and described as adjustable for the purposes of protecting radiation emanating in regions/directions above the table. It is also described that this prevents enough radiation to eliminate the need for the physician to wear radiation protection. Since the height of the shield above the table is variable and a person’s head height is variable based on their size and orientation, this limitation will be interpreted to include any shielding that extends a modest distance above the table.)

Regarding Claim(s) 2,6,11,21,23 McAuley teaches:  wherein the two generally vertical shields can be rotated relative to one another about the longitudinal axis of the support member. wherein the two generally vertical shields can be rotated relative to one another over an arc of at least about 90                        
                            °
                        
                    .(McAuley figs 1-4; elements 1,8,9; disclosed clevis joints allow for this type of motion. Other disclosures in the description reference these portions pivoting.)

Regarding Claim(s) 3,12,24 McAuley teaches: wherein the support member is capable of supporting about the entire weight of the radiation shield assembly. (McAuley figs 1-4; The support is shown as holding the entire assembly.)

Regarding Claim(s) 4,13,25 McAuley teaches: wherein at least one of the two generally vertical shields has a radiopacity of least 0.5 mm lead equivalent. (McAuley figs 1-4; col. 9 lines 7-14; “Preferably, the sheets 20, 21, 22 and 23 have at least a 1 millimeter lead equivalency rating.”)

Regarding Claim(s) 5,14-15,26-27 McAuley teaches: comprising an appendage opening dimensioned to allow a human appendage to pass through the first generally vertical shield. (McAuley figs 1-4; if element 22 is considered the first shield then it has a cutout.)
	and a flexible radiopaque member positioned to at least partially cover the appendage opening and configured to allow the human appendage to pass through said appendage opening. (McAuley figs 1-4; Element 23 in figure 3 is shown as partially overlapping the cutout of shield 22. Since this could be a bit confusing to observe in figure 3 the examiner wishes to provide additional aid in observing the figure. Note the position of the vertical line that runs from the boom 6 all the way to the floor and almost touches the cutout part of shield 22. Shield 23 overlaps that line thus showing a position that overlaps the cutout.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9,18,30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or alternatively under 35 U.S.C. 103 as being unpatentable over McAuley US 5981964 A.

Regarding Claim(s) 9,18,30 McAuley teaches: wherein the first generally vertical shield is fastened to the support member via a first radiopaque joint. 
McAuley discloses the support bars can be various materials including metal. These bars are also disclosed as having pivotal connections, which may be joints such as clevis joints. While the examiner cannot find a verbose articulation that these joints are radiopaque, the general understanding that metal is radiopaque and that the description that joints are a part of the bar is adequate to conclude that these joints would be metal and radiopaque as well. However even if that was not the case the use of an radiopaque material would be obvious to one of ordinary skill at the art since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).



Claim(s) 7-8,16-17,19-20,28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuley US 5981964 A in view of Rees US 20110174997 A1.

Regarding Claim(s) 7-8,16-17,19-20,28-29 McAuley does not adequately teach: wherein the support member is a mast that is suspended by an overhead boom. wherein the support member is supported by the ceiling. wherein the support member is supported by a ceiling-mounted rail. wherein the support member is a mast that is suspended by an overhead boom and the overhead boom is supported by a second mast.
Rees teaches: wherein the support member is a mast that is suspended by an overhead boom. wherein the support member is supported by the ceiling. wherein the support member is supported by a ceiling-mounted rail. wherein the support member is a mast that is suspended by an overhead boom and the overhead boom is supported by a second mast. (Rees various figures and elements)
It would have been obvious to one of ordinary skill in art to replace the table mounted support mast of McAuley with a ceiling mounted system since the prior art recognizes these as interchangeable support systems. It has been held that the simple substitution of one prior art element for another to yield predictable results is obvious, and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case Rees shows multiple variations of radiation shield support, such as those mounted on ceilings, trolleys, walls, floor, tables, carts, and/or combinations thereof demonstrating the substitution of one for another is routine and obvious. Additionally, McAuley recognizes the use of ceiling mounted systems as demonstrated in col. 7 lines 42-49, “(9) For applications in which it is anticipated that X-ray scatter will be a factor above the level of the second transversal and first longitudinal support bars 6, 7, additional shielding may be required. This may be achieved by means of a ceiling mounted transparent leaded acrylic shield with a 1 millimeter lead equivalency, which is available from, for example, Minex Engineering, Antioch, Cali.” When taken in combination and in context McAuley and Rees demonstrate the obviousness of the substitution. The applicant’s specification also fails to demonstrate a criticality for one configuration vs another further supporting the conclusion of obviousness.

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881